Citation Nr: 0005093	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  95-26 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Service connection for a bilateral wrist disability.

2.  Service connection for a bilateral arm disability. 

3.  Service connection for a right ankle disability.  

4.  Service connection for a bilateral lower leg disability.  

5.  Service connection for a bilateral shoulder and neck 
disability.  

6.  Entitlement to an increased rating for chondromalacia of 
the left knee, rated 10 percent disabling.  

7.  Entitlement to an increased rating for chondromalacia of 
the right knee, rated 10 percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James J. Dunphy, Counsel


INTRODUCTION

The veteran served on active duty from March 1987 to October 
1989.  


FINDINGS OF FACT

1.  In a May 1989 rating action, service connection was 
denied for a bilateral lower leg disorder, bilateral shoulder 
injuries, a right wrist injury and a right ankle injury.  In 
a January 1991 rating action, in addition to finding that no 
new and material evidence had been submitted to warrant 
reconsideration of the previous denials, service connection 
was denied for an injury to the neck, left wrist or arms.  

2.  The veteran was informed of these decisions, but did not 
file timely Notices of Disagreement (NOD).   

3.  The evidence received since those determinations has not 
been previously considered, bears directly and substantively 
on the issue in question, and is so significant that it must 
be considered in order to fairly determine the veteran's 
claim.

4.  The veteran sustained a fall in service, resulting in 
knee trauma, but the preponderance of the evidence is against 
the conclusion that there is an etiological relationship 
between the trauma in service and multiple post service 
orthopedic disorders.  

5.  The veteran retains full range of motion in both knees, 
without significant loss of function in either knee.  


CONCLUSIONS OF LAW

1.  The denials of service connection for a bilateral lower 
leg disorder, bilateral shoulder injuries, a right wrist 
injury and a right ankle injury in May 1989 and for an injury 
to the neck, left wrist or arms in January 1991 are final, 
but the veteran has submitted new and material evidence to 
reopen a claim for entitlement to service connection for 
these disorders. 38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. 
§ 3.156(a) (1999).

2.  Multiple orthopedic disabilities, to include a bilateral 
wrist disability, a bilateral arm disability, a right ankle 
disability, a bilateral lower leg disability, and a bilateral 
shoulder and neck disability were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 1991)

3.  The criteria for a rating in excess of 10 percent for 
either knee are not met.  38 U.S.C.A. § 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Part 4, Codes 5257, 
5260 and 5261 (1999).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for multiple orthopedic abnormalities

The veteran has contended that she sustained multiple 
injuries while serving on active duty.  On VA compensation 
examination in April 1989, she stated that she had bilateral 
knee injuries when she was in basic training and again when 
she was in jump school.  She reported that a forklift smashed 
her right ankle while in service, and that she fell down a 
flight of stairs in August 1988, sustaining injuries to her 
right wrist and both shoulders.  In a November 1990 
statement, she further stated that in this fall, which 
happened while she was on leave, she hurt her neck, her 
wrists, her shoulders and her arms.  

In a May 1989 rating action, service connection was denied 
for a bilateral lower leg disorder, bilateral shoulder 
injuries, a right wrist injury with nerve damage, and a right 
ankle injury.  The veteran was informed of this decision in a 
July 1989 letter.  The veteran provided copies of medical 
records.  In an October 1989 letter, the Department of 
Veterans Affairs (VA) Regional Office (RO) found that the 
evidence did not warrant any change in the previous 
determination with regard to a shoulder problems and a wrist 
problem.  

In November 1990, the veteran indicated that she had fallen 
while on active duty, sustaining multiple disabilities.  In a 
January 1991 rating action, the RO concluded that service 
connection for an injury to the neck, left wrist or arms is 
not warranted, as her service medical records and separation 
examination were negative for these disorders.  Moreover, no 
new and material evidence had been furnished which would 
warrant reconsideration of the prior denial of service 
connection for injuries to the lower legs, right wrist, or 
both shoulders.  The veteran was notified of this denial, but 
did not submit a timely NOD.  

In a February 1994 rating action, the above-cited rating 
decisions were confirmed and continued.  In the reasons and 
bases portion of that decision, the RO made determinations on 
the merits, and did not consider if new and material evidence 
had been submitted to reopen a claim for entitlement to 
service connection for these disorders.  The case has 
consistently been developed on a merits basis, implying that 
the case has been reopened by the RO.  

However, the Board is required to make an independent 
determination as to whether the veteran has submitted new and 
material evidence to reopen the claim for service connection 
for multiple disabilities.  To do so, the Board must review 
the evidence of record.  

A review of the veteran's service medical records shows that 
she was referred to a Medical Board in June 1988, at which 
time it was reported that she had a disorder of the knees, 
and that a review of her medical history demonstrated 
symptomatology consistent with bilateral stress reactions of 
the tibias.  She underwent a radiographic consultation in 
June 1988, after she complained of right ankle pain.  No 
significant radiographic abnormalities of the bones or joints 
were identified.  In a September 1988 treatment note, the 
veteran made reference to a fall two weeks prior to the 
treatment, resulting in severe pain in the right hand.  X-ray 
films were reported to be negative.  

On the VA compensation examination in April 1989, all of the 
peripheral joints appeared normal in size and shape and had 
full range of motion.  She had rather minimal pain with 
rotational movement in the right wrist with full abduction 
and flexion of the shoulders and in the knees in a squatting 
position.  There was rather minimal crepitus in both shoulder 
joints with motion.  The impression included old injury of 
the right ankle and shoulders, intermittently symptomatic; 
tibial stress reactions, intermittently symptomatic; and old 
injury of the right wrist, intermittently symptomatic with no 
neurological abnormality found.  Follow-up examination in 
November 1990 was limited to the knees.  

Also considered was evidence submitted subsequent to the 
noted rating actions.  Of record is a statement from the San 
Juan Regional Medical Center, dated in August 1988.  The 
veteran indicated that she had stumbled and hit her hand.  
She complained of pain in the palm of the right hand.  On 
examination, she retained full range of motion of the hand, 
with pain on passive extension and flexion of the ring 
finger.  X-ray films of the hand failed to demonstrate any 
evidence of fracture of any other osseous abnormality.  The 
diagnosis was contused hand.  Also  received was a bill from 
the San Juan Regional Medical Center, during this period, for 
treatment of a fractured right wrist.

Marc Lowenstein, D.C., in a February 1991 statement, noted 
the history of neck and back pain after the veteran fell down 
the stairs.  There was no mention of spinal problems at the 
time of the veteran's discharge from the military.  However, 
the omission of these disabilities and injuries did not mean 
that they were not present.  In a subsequent statement, dated 
in May 1991, the veteran received treatment for neck and back 
pain in November 1990, which she indicated was the result of 
a fall in August 1988.  Further treatment was sporadic, with 
only 10 treatments in 5 months.  

Jack L. Rook, M.D., reported in a June 1991 letter a detailed 
history of the veteran's injuries in service and a detailed 
review of the follow-up treatment.  She reported the fall in 
service, resulting in the immediate onset of total body pain.  
The veteran gave a history of pain in both shoulders, along 
with pain in the neck.  With regard to the veteran's wrist 
and elbows, she indicated that these joints were better.   

Gordon G. Radakovich, P.A. conducted an additional review of 
the veteran's medical history, in June 1991.  The injuries in 
service caused by a fall were noted, and it was indicated 
that the veteran immediate right wrist pain with swelling, 
and the veteran stated that "everything else also hurt."

William Deverell, M.D., reported in a June 1991 letter on his 
treatment of the veteran.  The veteran reported pain in the 
shoulders and the upper and lower back, which she indicated 
was the result of a fall down two flights of stairs in August 
1988.  At the time of examination, she retained full range of 
motion of all affected joints, and relevant X-ray films were 
normal.  

In a July 1991 letter, Edward M. Fitzgerald, M.D., noted that 
the veteran had problems with her left upper extremity, with 
positive findings for thoracic outlet syndrome.  

The veteran's husband executed an affidavit in November 1991, 
reporting on the injury sustained by the veteran in service.  
He stated that the veteran fell down a flight of stairs, 
causing multiple injuries.  The veteran's husband had to put 
ice on her wrists and hand, and the veteran later indicated 
that her shoulder was hurting also.  After the injury, the 
veteran's hands were never the same again.  In an additional 
notarized statement in August 1991, a friend indicated that 
he had witnessed the veteran's accident and that the veteran 
sprained her ankle and had a couple of bumps on the head.  

The veteran was again examined for compensation purposes by 
the VA in March 1993, at which time she gave a consistent 
history of injuries in service.  Upon examination, the 
diagnoses included a bilateral knee disorder marked by 
crepitance on range of motion and normal anatomy on X-ray 
examination; decreased radial deviation of the right wrist 
with X-ray evidence of normal anatomy; history of 
paresthesias extending from her elbows to her fingertips, 
with insufficient evidence to make a diagnosis of any acute 
or chronic disorder; normal examination of the cervical 
spine, bilateral shoulders and right ankle, with insufficient 
evidence to make a diagnosis of any chronic or acute 
condition; and history of possible tibial stress reactions by 
bone scan in the past, and no current symptoms referable to 
the area.  

Gregory A. Borror, D.C., reported in an April 1993 letter on 
his examination of the veteran.  She gave a history of a 1991 
automobile accident.  At the time of examination, she gave a 
history of neck pain and low back pain.  She also reported 
the 1988 incident when she fell down the stairs, sustaining a 
similar injury with neck and back pain, which she states 
fully resolved.  

Janet M. Bachelder, R.N. reported in an April 1993 letter on 
treatment of the veteran.  No etiology for the symptomatology 
was reported.  

In a March 1994 statement, Timothy O. Hall, M.D., noted that 
the veteran had been involved in two accidents, one in 
service when she fell down some stairs, and one after service 
when she was in an automobile accident in 1991.  The 
impression included chronic myofascial pain in the upper back 
and neck area.  In a May 1994 statement, Dr. Hall reported 
that he had evaluated the veteran for neck pain, upper back 
pain, headache and low back pain.  He noted that the motor 
vehicle accident in November 1991 exacerbated symptoms as a 
result of a 1988 fall while she was in the military.  Dr. 
Hall concluded that the veteran's primary diagnosis was 
fibromyalgia that was a result of a fall down the stairs.  
While the automobile accident exacerbated the symptoms, the 
underlying diagnosis preexisted the accident.

Gregory Becco, D.C. indicated in a June 1994 letter that the 
veteran's symptoms from the 1991 automobile accident had 
resolved, but the cervical pain and stiffness and 
intermittent shoulder and arm pain related to the veteran's 
fall in service continued to cause the veteran a great deal 
of pain and suffering.  The 1988 injury was noted in a 
January 1992 letter, but it was reported that all of the 
current care was directed towards alleviation of the 
automobile injury.  Symptomatology was again limited to the 
1991 automobile injury in a February 1993 letter.  

Of records are reports of outpatient treatment afforded the 
veteran at the Penrose Medical Center.  Principally, this 
treatment was for fatigue resulting from lupus.  When she was 
seen in October 1994, there was wrist pain of unknown 
etiology.  

The veteran presented testimony at a formal hearing before a 
VA hearing officer in January 1995.  She made reference to 
the 1988 fall, indicating that it caused problems with her 
right wrist (Transcript, hereinafter T-8, 9)  It was noted 
that she had been in a car accident in June 1991, and that 
the treating physicians were aware that she had sustained 
additional trauma.  (T-11)  She had seen a chiropractor for 
her multiple orthopedic disabilities, but had stopped the 
treatment in 1994 because she was no longer able to afford 
treatment.  (T-14).  Pain in multiple other joints, 
consistent with the veteran's claim, was also reported.  (T-
16, 17).   

In October 1997, the veteran underwent a VA general medical 
examination.  She reported total joint pain from her head to 
her toes.  She indicated that this was the result of a fall 
shortly before her release from active duty.  On examination, 
she retained full range of motion of the shoulders, elbows 
and wrists.  The examiner concluded that there was a normal 
examination of the shoulders, elbows, wrists, and ankles, 
with insufficient evidence to make a diagnosis of an acute or 
chronic disorder to date.  

Bruce H. Peters, M.D., reported in a June 1998 letter on his 
consultation with the veteran.  She complained of some 
paresthesias and pain from her fingers to her elbows, and 
relates this symptomatology to a fall in service.  The 
studies were most compatible with thoracic outlet syndrome, 
predominately of the right upper extremity.  There was no 
convincing evidence of cubital, carpal tunnel or other 
compressive neuropathy.  

The VA examined the veteran for compensation purposes in 
March 1999.  She stated that the only things that did not 
hurt were her hair and her eyelids.  She reported a fall in 
service, along with a post service right ankle strain and a 
post service motor vehicle accident, which "screwed up her 
whole back."  She had bilateral lower extremity complaints, 
which she said were related to her fall in service.  She also 
reported a bilateral wrist condition, which she stated was 
also related to the fall in service.  She reported a right 
ankle condition, which she claimed was caused by a post 
service fall in a ditch.  On examination, she had elastic 
support on her knees and wrists.  There was no pain behavior.  

Initially, the Board must determine if the veteran has 
submitted new and material evidence to reopen her claims for 
entitlement to service connection for the multiple disorders.  
As noted, in May 1989 and January 1991 rating actions, 
service connection was denied for the disorders at issue.  
The veteran was informed of these decisions, and did not 
submit timely NOD.  Hence, these earlier determinations are 
final.  38 U.S.C. § 7105(c) (West 1991).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is 38 U.S.C.A. § 5108, which provides that "[i]f 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the [Board] 
shall reopen the claim and review the former disposition of 
the claim."  Therefore, once a RO decision becomes final 
under section 7105(c), absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-step 
analysis.  Winters v. West, 12 Vet. App. 203 (1999) 
(explaining the holding in Elkins v. West, 12 Vet. App. 209 
(1999)).  First, the Board must determine whether the 
appellant has submitted new and material evidence under 
38 C.F.R. § 3.156(a).  If the Board determines that the 
submitted evidence is not new and material, then the claim 
cannot be reopened.  Second, if new and material evidence has 
been presented, then immediately upon reopening the claim the 
Board must determine whether, based on all the evidence of 
record in support of the claim, presuming the credibility, 
see Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the 
claim as reopened (and as distinguished from the original 
claim) is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Third, if the claim is well grounded, the Board may then 
proceed to evaluate the merits of the claim but only after 
ensuring that the VA's duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  Winters and Elkins, both 
supra; see also Manio v. Derwinski, 1 Vet. App. 140, 145-46 
(1991).

Since the earlier determinations, the veteran has submitted a 
great deal of evidence, which was not considered in either 
the 1989 or 1991 decisions.  As noted, the physicians and 
other medical professionals reviewed the history given by the 
veteran, and noted the presence of the disabilities at issue.  
This evidence bears directly on the question before the 
Board, and was not previously considered.  Moreover, the 
evidence, the Board concludes, is so significant that it must 
be considered in order to fairly determine the merits of the 
claim.  Therefore, the Board concludes that the RO properly 
reopened the claims.  

Having so concluded, the Board further finds that the 
veteran's claims are well grounded.  By this, the Board means 
that the claims submitted are plausible.  The Board further 
concludes that the VA has met its statutory duty to assist 
the veteran in the development of the claim.  38 U.S.C.A. 
§ 5107 (West 1991).  

The veteran has contended that the multiple orthopedic 
injuries are the result of a fall in service.  In reviewing 
this claim, the Board notes that the veteran sustained 
injuries in a 1991 automobile accident.  However, in an April 
1989 compensation examination, the examiner noted the 
presence of an old injury of the right ankle and shoulders, 
intermittently symptomatic; tibial stress reactions; and old 
injury of the right wrist.  This symptomatology was prior to 
the automobile accident, and lends credence to the 
conclusion, therefore, that these symptoms were the result of 
the fall in service and not the post service automobile 
accident.  

The Board has further reviewed the voluminous medical reports 
submitted by the veteran.  These reports show that she has 
consistently contended that the injuries sustained were the 
result of the fall in service.  In a number of cases, the 
medical professionals reached no conclusions with regard to 
the etiology of the disorders.  In other cases, it is not 
shown that any of them had access to the veteran's 
contemporaneous medical treatment reports.  Unenhanced 
history provided by the veteran cannot be given probative 
weight.  LeShore v. Brown, 8 Vet. App. 206 (1995).  The Board 
has considered the statements made by Dr. Hall in May 1994 
that the veteran's fibromyalgia was the result of a fall down 
the stairs, and that of her chiropractor in June 1994 that 
cervical pain and stiffness, along with intermittent shoulder 
and arm pain was related to her fall in service.  However, 
there is no indication that these medical professionals had 
access to the treatment records contemporaneous to the fall, 
but rather relied on the history given by the veteran.  The 
Board has likewise considered the statement of the veteran's 
chiropractor in June 1994 that there was still pain in the 
veteran's shoulders and arms resulting from the fall in 
service.  However, again, there is no evidence that this 
medical professional had access to the veteran's service 
records, but instead relied on history provided by the 
veteran.  

The only implication that the contemporaneous records were 
reviewed was a statement by the veteran's chiropractor in 
February 1991, indicating that while there was no mention of 
spinal problems at the time of the veteran's discharge from 
service, this does not mean that the problems were not 
present.  The possibility of continuing problems, 
notwithstanding reported medical evidence to the contrary, 
cannot be given substantial probative weight.  

Arrayed against the conclusion that the veteran has multiple 
orthopedic disabilities that are the result of trauma in 
service are the conclusions reached on VA compensation 
examinations in 1997 and 1999.  On the 1997 examination, the 
history of discomfort was noted, but there was insufficient 
evidence to make a diagnosis of acute or chronic disorder of 
the bilateral shoulders, bilateral wrists and right ankle.  
On examination in 1999, the right ankle sprain was related to 
the 1991 incident, subsequent to service, but was considered 
to be healed and resolved.  Moreover, the cervical spine 
disorder, resulting in a normal clinical examination and 
subjective discomfort, was considered also to be the result 
of a post service automobile accident.  There was no evidence 
of an acute or chronic disorder of the wrists, arms, or lower 
legs.  

In view of the foregoing, the Board concludes that the 
preponderance of the evidence is against a finding that the 
veteran has chronic disabilities of the stated joints that 
are the result of the trauma in service.  The most recent 
evidence, the two VA examinations, does not show the presence 
of any significant symptomatology in the affected joints.  
Where there is such symptomatology, the examiners conclude 
that it is the result of post service injuries and not the 
trauma in service.  The Board finds that this evidence 
outweighs the reports of private medical treatment submitted 
by the veteran.  In these reports, the veteran provided a 
history of trauma in service, but for the most part, no 
direct casual link was made between the post service 
symptomatology and the incidents of service.  Moreover, it is 
not demonstrated that all the reports of treatment were 
available to the individual private medical professionals.  
While some records were apparently available, as a number of 
the reports were referrals, it is not shown that any of the 
treating private medical professionals had access to the 
veteran's full medical records, to include service medical 
records.  These records were available to both examiners, and 
the examiner who completed the 1997 examination specifically 
indicated that she had reviewed them.  

The Board therefore concludes that service connection for the 
multiple joint disorders is not appropriate.  To this extent, 
therefore, the veteran's claim must be denied. 
Increased ratings for chondromalacia of the knees

Initially, the Board notes that the veteran's claims are well 
grounded.  By this, the Board means that the claims submitted 
are plausible.  The Board further concludes that the VA has 
met its statutory duty to assist the veteran in the 
development of the claim.  38 U.S.C.A. § 5107 (West 1991).

Under the laws administered by the VA, disability evaluations 
are determined by the application of a schedule of ratings 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
Separate diagnostic codes identify the various disabilities.  
Where entitlement to compensation has already been 
established and an increase in the disability evaluation is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).
 
A review of the veteran's claims folder indicates that when 
the veteran was examined in March 1993, she reported 
stiffness in the knees, along with discomfort on climbing 
stairs.  There was no evidence of erythema, edema or 
induration.  No joint effusion was present.  She retained 
full range of motion, being from 0 to 140 degrees.  Anterior 
Drawer sign, Lachmann and McMurray testing was negative.  She 
had stable medial and lateral collateral ligaments, and there 
was no evidence of patellofemoral syndrome.  There was some 
non specific crepitus on range of motion.  X-ray films of the 
knees were normal.  

As noted, the veteran has had multiple treatment from private 
physicians.  The veteran submitted copies of private medical 
statements.  Mark T. Lowenstein, D.C., made reference to the 
1988 fall in a February 1991 letter, and reported that the 
veteran had neck and back pain since that time.  No knee 
symptoms were reported.  Gregory J. Becco, D.C, reached 
similar conclusions in a series of letters between January 
1992 and June 1994.  In a June 1991 workup, conducted by Dr. 
Rook, the lower extremity reflexes were symmetrical and 2+ at 
the knee and ankles.  Straight leg raising was negative 
bilaterally in the sitting position, and there was no 
evidence or ligamentous instability in either knee.  Gordon 
G. Radakovich, P.A. reported in a June 1991 statement on his 
examination of the veteran.  The veteran indicated that there 
were pain that felt like electric shocks starting in the area 
of the hip.  She had good strength in both lower extremities.  
Full flexion and extension was possible in both knees.  There 
was a mild degree of mediolateral laxity in the right knee.  
No swelling or effusion was present in either knee, but there 
was some tenderness along the medial joint line. In the July 
1991 statement, Dr. Fitzgerald noted that the veteran had 
grating into her right knee and some clicking into the left 
knee.  As a result of the knee disorder and other multiple 
disorders, Dr. Fitzgerald concluded that the veteran was 
permanently and totally disabled from any job for which she 
had training and experience.

The veteran presented testimony at a formal hearing before a 
VA hearing officer in January 1995.  She stated that she had 
a great deal of pain in the knees, but did not indicate that 
she had undergone surgery for any of the symptomatology.  
(T2-3, 5).

The VA again examined the veteran for compensation purposes 
in January 1997.  She retained full range of motion of both 
knees, without any effusion.  There was mild to moderate 
patellofemoral compression tenderness.  No subluxation or 
lateral tilt was demonstrated.  Mild crepitation was present 
bilaterally.  There was no excessive weakness or 
incoordination.  Increased pain was present during exertional 
use.  The diagnosis was chondromalacia of the knees.  
Additionally, the examiner concluded that there was an 
additional five degree motion loss based on pain on motion, 
giving the veteran a range of motion from 0 to 125 degrees.  

Reports of VA treatment, principally for psychiatric and 
cardiac complaints are of record.  

On additional VA compensation examination in October 1997, 
she reported pain, stiffness and crepitance of the knees, and 
indicated that locking and buckling occurred on a daily 
basis.  She retained full range of motion of the knees, with 
stable medial and collateral ligaments, and no evidence of 
chondromalacia.  

The veteran was examined for compensation purposes by the VA 
in March 1999, at which time she retained full range of 
motion of the knees.  There was no synovial thickening or 
effusion.  Ligaments were stable, with a negative Lachman and 
McMurray test.  The examiner concluded that there was no 
report of excessive fatigability, pain, weakness, or 
incoordination.  She could pursue work in the light to medium 
category despite the knee condition.  

The veteran was awarded Social Security Administration (SSA) 
benefits in an October 1996 decision.  The Administrative Law 
Judge concluded that the veteran was under a disability 
principally for a psychiatric disorder, but also due to a 
chronic pain condition, due in part to chondromalacia of the 
knees.  A great deal of evidence was considered in reaching 
this determination, some of which has already been noted.  In 
a lengthy June 1996 letter, Glenn A. Mackin, M.D., reviewed 
the veteran's treatment history.  He concluded that the 
veteran's reported shakiness and weakness did not likely 
indicate a serious underlying neuromuscular disorder.  Dr. 
Deverell reported in a June 1991 letter on his orthopedic 
treatment of the veteran but did not report any 
symptomatology of the knees.  Reports of treatment as a 
dependent at service medical facilities are of record, but do 
not demonstrate any treatment for symptomatology of the 
knees.  Treatment was afforded at the El Pomar Community 
Health Center for, among other disorders, lupus, respiratory 
complaints, and neck and back pain.  In a November 1994 note, 
it was reported that the veteran retained full range of 
motion of all extremities.  Additional reports of treatment, 
were considered in the SSA decision, but did not note any 
treatment for a knee disorder. 

Initially, the Board will consider if an increased rating is 
warranted on a schedular basis.  The current 10 percent 
rating for each knee is warranted when there is slight 
recurrent subluxation or lateral instability.  A 20 percent 
rating is warranted when there is moderate recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, Part 
4, Code 5257 (1999).  The Board further notes that 10 percent 
ratings based on limitation of motion are appropriate when 
flexion is limited to 45 degrees or extension is limited to 
limited to 10 degrees.  For a 20 percent rating to be 
warranted, flexion must be limited to 30 degrees, or 
extension limited to 15 degrees.  38 C.F.R. § 4.71a, Part 4, 
Codes 5260 and 5261 (1999). 

A review of the findings on examination and treatment do not 
demonstrate that an increased rating is warranted on a 
schedular basis.  On both VA compensation examinations and 
private medical treatment records, the veteran retained full 
range of motion, demonstrating that an increased rating based 
on limitation of motion was not appropriate.  Moreover, while 
laxity was noted in a June 1991 statement, it was considered 
mild in degree, and there was no swelling or effusion.  These 
findings were consistent with the reports of VA compensation 
examination, where no subluxation or effusion was noted on 
examination in January 1997, and medial and collateral 
ligaments were stable when the veteran was examined in 
October 1997.  On the most recent VA compensation 
examination, there was no effusion and the ligaments were 
stable.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
further has held that when a Diagnostic Code provides for 
compensation based solely upon limitation of motion, that the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (1999) must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  The veteran's 
bilateral knee disorder is rated under the provisions of 
Diagnostic Codes 5260 and 5261, which turn on limitation of 
motion.  Accordingly, the Board finds that the Court's 
holding in DeLuca applies.  

The provisions of 38 C.F.R. § 4.40 hold that disability of 
the musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  It is essential 
that the examination on which ratings are based adequately 
portray the anatomical damage, and the functional loss, with 
respect to all these elements.  The functional loss may be 
due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like. relate to 
functional loss.

The provisions of 38 C.F.R. § 4.45 require consideration of 
such factors with regard to the joints as less movement than 
normal (due to ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.); more movement than 
normal (from flail joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.); weakened movement (due to 
muscle injury, disease or injury of peripheral nerves, 
divided or lengthened tendons, etc.); excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly or pain on movement, swelling, deformity or atrophy 
of disuse.

In making determinations with regard to the application of 38 
C.F.R. §§ 4.40 and 4.45, the Board is bound by the holding in 
VAOGCPREC 9-98 (August 14, 1998), which held that these 
provisions must be considered in light of the relevant 
Diagnostic Code governing limitation of motion.  To establish 
a separate rating under these provisions would be tantamount 
to an extraschedular rating under 38 C.F.R. § 3.321, an 
outcome not envisioned by the provisions of 38 C.F.R. §§ 4.40 
and 4.45 (1999).

On the most recent examination, special consideration was 
given the criteria in 38 C.F.R. §§ 4.40 and 4.45, as required 
by DeLuca.  The examiner specifically concluded that, given 
the symptomatology on examination, these criteria did not 
apply.  Such a finding is consistent with the reports of 
examination and treatment, which do not show that the 
bilateral knee disorder results in significant limitation of 
function.  Accordingly, an increased rating under DeLuca is 
not warranted.  

When a knee disability is already rated under Diagnostic Code 
5257, as here, the veteran must also have limitation of 
motion under Diagnostic Code 5260 or 5261 in order to obtain 
a separate rating for arthritis.  If the veteran does not at 
least meet the criteria for a zero percent rating under 
either of these codes, there is no additional disability for 
which a rating may be assigned.  See VAOPGCPREC 23-97 (July 
1, 1997, revised July 24, 1997).  This was confirmed by a 
subsequent opinion.  See VAOPGCPREC 9-98 (August 14, 1998).  
The recent General Counsel opinion has held that:

For a knee disability rated under 
Diagnostic Code 5257 to warrant a 
separate rating for arthritis based on X-
ray findings and limitation of motion, 
limitation of motion under Diagnostic 
Code 5260 or Diagnostic Code 5261 need 
not be compensable but must at least meet 
the criteria for a zero-percent rating. 
Id.

As discussed above, the results of the various examinations 
do not demonstrate that the limitation of motion of the 
veteran's left knee reaches the degree of severity for a 
compensable evaluation under Diagnostic Code 5260 or 
Diagnostic Code 5261:  flexion limited to 45 degrees or 
extension limited to 10 degrees.  In the absence of such 
findings, a separate rating is not appropriate for the 
degenerative changes of the left knee at this time.  

Accordingly, the Board finds no basis for a rating in excess 
of 10 percent for a disorder of either knee.  To this extent, 
therefore, the veteran's appeal must be denied.  

In reaching the above decision, the Board has given due 
consideration to the potential application of the various 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board finds that 
these provisions do not support the grant of an increased 
rating for the disorder at question.  

ORDER

Service connection for a bilateral wrist disability, a 
bilateral arm disability, a right ankle disability, a 
bilateral lower leg disability or a bilateral shoulder and 
neck disability is denied.  An increased rating for 
chondromalacia of the right knee or the left knee, each rated 
10 percent disabling, is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

